DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues that the current application are not obvious in view of US Patent 10,849,470.
In response, the Examiner respectfully disagree with the Applicant. The Applicant is herein referred to the rationale given in the previous office action, which is restated here: Although the claims at issue are not identical, they are not patentably distinct from each other because in light of US Patent 10,849,470, the limitations of the instant application are very obvious given the wipes dispensing nozzle from the cited patent recited "a first housing member and a second housing member". Similarly, independent Claims 1, 42 of the instant application recites "a first wipe engagement member" and "a second wipes engagement member". Independent Claim 69 of the instant application recited" a fall back prevention member" and "a grip member located away from the fall back prevention member".
Furthermore, the current amendments made to the independent claims are minimal at best and are still very obvious in light of the cited patent. 
Moreover, the use of an elastomeric membrane with an opening therethrough is merely a different type of opening and remains very obvious in light of the cited patent.
Applicant argues that over Ray et al. (US 2010/0206896) in view of Gordon (US 2015/0048105) do not teach or suggest the limitations of the Claims 1,9,13,42,44,69-71.
In response, the prior art rejections have been withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-2,8-9,11,13,20,42,44,69-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,849,470.
Although the claims at issue are not identical, they are not patentably distinct from each other because in light of US Patent 10,849,470, the limitations of the instant application are very obvious given the wipes dispensing nozzle from the cited patent recited "a first housing member and a second housing member". Similarly, independent Claims 1, 42 of the instant application recites "a first wipe engagement member" and "a second wipes engagement member". Independent Claim 69 of the instant application recited" a fall back prevention member" and "a grip member located away from the fall back prevention member".
Furthermore, the current amendments made to the independent claims are minimal at best and are still very obvious in light of the cited patent. Moreover, the use of an elastomeric membrane with an opening therethrough is merely a different type of opening and remains very obvious in light of the cited patent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYODEJI T OJOFEITIMI/               Examiner, Art Unit 3651                                                                                                                                                                                         
/GENE O CRAWFORD/               Supervisory Patent Examiner, Art Unit 3651